 

EXECUTION VERSION

EXHIBIT 10.16

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of March 30, 2007, by and among GTSI CORP., a Delaware corporation (the
“Borrower”), the Lenders (as defined below) signatory hereto, the other Borrower
Parties (as defined below) signatory hereto, and CRYSTAL CAPITAL FUND, L.P., in
its capacity as Administrative Agent for the Lenders (the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, certain Subsidiaries of the Borrower signatory thereto as
Guarantors (together with the Borrower, collectively, the “Borrower Parties”),
the lenders signatory thereto from time to time (the “Lenders”) and the
Administrative Agent are parties to a certain Credit Agreement, dated as of June
2, 2006, as amended by that certain First Amendment to Credit Agreement dated as
of July 12, 2006 and as further amended by that certain Second Amendment to
Credit Agreement dated as of November 30, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement), pursuant to which the Lenders
have made certain financial accommodations available to the Borrower; and

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders and the Administrative Agent are willing to
do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:

1.             Amendments to Section 1.1.  Section 1.1 of the Credit Agreement,
“Definitions”, is hereby amended and modified by adding the following new
definition of “Third Amendment Effective Date” in the appropriate alphabetical
order:

“Third Amendment Effective Date” shall mean March 30, 2007.

2.             Amendment to Section 2.4(b).  Section 2.4(b) of the Credit
Agreement, “Early Termination Fee”, is hereby amended and modified by deleting
such section in its entirety and by substituting the following in lieu thereof:

“(b)         Early Termination Fee.  In the event of any repayment or prepayment
of the Term Loan (or any portion thereof) prior to the date which is twenty-four
(24) months after the Third Amendment Effective Date for any reason, including,
without limitation, (i) the acceleration of the Obligations after the occurrence
of an Event of Default, (ii) the sale of, or casualty or condemnation of, any
Collateral or the foreclosure and sale of


--------------------------------------------------------------------------------


Collateral, (iii) sale of the Collateral in any bankruptcy or insolvency
proceeding, or (iv) the restructure, reorganization or compromise of the
Obligations by the confirmation of a plan of reorganization, or any other plan
of compromise, restructure, or arrangement in any bankruptcy or insolvency
proceeding, then, in view of the impracticability and extreme difficulty of
ascertaining the actual amount of damages to the Lenders or profits lost by the
Lenders as a result of such early termination, and by mutual agreement of the
parties as to a reasonable estimation and calculation of the lost profits or
damages of the Lenders, and as compensation for the cost of making the Term Loan
available to the Borrower, and not as a penalty, the Borrower shall pay to the
Administrative Agent, for the benefit of the Lenders, an early termination fee
(the “Early Termination Fee”) equal to the greater of (A) the result (not less
than $0) of (y) all interest on the Term Loan that would be payable from the
Third Amendment Effective Date through the date which is twelve (12) months
after the Third Amendment Effective Date, minus (z) amounts actually paid by the
Borrower in respect of all such interest (other than interest at the Default
Rate) through the date of prepayment and (B) one percent (1.00%) of the amount
repaid or prepaid.  The Early Termination Fee shall be allocated among the
Lenders in accordance with the amount of each Lender’s Term Loan Ratio.”

3.             Amendment to Section 8.9.  Section 8.9 of the Credit Agreement,
“Minimum EBITDA”, is hereby amended and modified by deleting such section in its
entirety and by substituting the following in lieu thereof:

“Section 8.9           Minimum EBITDA.  Commencing with the fiscal quarter
ending June 30, 2007 and continuing until the FCCR Election Date, the Borrower
Parties shall not permit the EBITDA of the Borrower Parties to be less than the
amounts set forth in the table below for the applicable periods set forth in
such table:

Period

 

 

 

Minimum EBITDA

 

Two fiscal quarter period ending June 30, 2007

 

$

(10,421,000

)

Three fiscal quarter period ending September 30, 2007

 

$

(5,531,000

)

Four fiscal quarter period ending December 31, 2007

 

$

4,477,000

 

Four fiscal quarter period ending March 31, 2008

 

$

6,000,000

 

Four fiscal quarter period ending June 30, 2008

 

$

8,000,000

 

 

4.             Conditions to Effectiveness of this Amendment. Notwithstanding
any other provision of this Amendment, it is understood and agreed that this
Amendment shall not become effective, and the parties shall have no rights under
this Amendment, until the Administrative Agent shall have received:

 

2


--------------------------------------------------------------------------------


                (a)           executed counterparts to this Amendment from the
Borrower, each of the other Borrower Parties and the Majority Lenders;

(b)           a fully executed amendment containing corresponding amendments to
those contained herein (where applicable) under the Senior Credit Facility
Documents, which shall be in form and substance satisfactory to the
Administrative Agent; and

(c)           payment of an amendment fee to each Lender executing this
Amendment in an amount equal to 0.30% of the outstanding principal amount of
such Lender’s Term Loan, which shall be fully earned when due and non-refundable
when paid.

5.             Representations and Warranties.  To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Borrower Party hereby
represents and warrants to the Lenders and the Administrative Agent that:

(a)           The execution, delivery and performance by such Borrower Party of
this Amendment (i) are within such Borrower Party’s power and authority;
(ii) have been duly authorized by all necessary corporate and shareholder
action; (iii) are not in contravention of any provision of such Borrower Party’s
certificate of incorporation or bylaws or other organizational documents;
(iv) do not violate any law or regulation, or any order or decree of any
Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any Material Contract to which such Borrower Party is a party; (vi)
do not result in the creation or imposition of any Lien upon any of the property
of such Borrower Party or any of its Subsidiaries; and (vii) do not require the
consent or approval of any Governmental Authority or any other Person;

(b)           This Amendment has been duly executed and delivered for the
benefit of or on behalf of each Borrower Party and constitutes a legal, valid
and binding obligation of each Borrower Party, enforceable against such Borrower
Party in accordance with its terms except as the enforceability hereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditor’s rights generally or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law); and

(c)           The representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects, and no Default or Event of Default has occurred and is continuing as
of the date hereof.

6.             Reaffirmations and Acknowledgments.

(a)           Reaffirmation of Guaranty.  Each Guarantor consents to the
execution and delivery by the Borrower of this Amendment and jointly and
severally ratify and confirm the terms of the Guaranty contained in Article 3 of
the Credit Agreement with respect to the indebtedness now or hereafter
outstanding under the Credit Agreement as amended hereby and all promissory
notes issued thereunder.

3


--------------------------------------------------------------------------------


(b)           Acknowledgment of Security Interests. Each Borrower Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect and are enforceable in
accordance with the terms of the Credit Agreement and the other Loan Documents.

7.             Effect of Amendment.  Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect.  The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the Lenders under the
Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement.  This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement.

8.             Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the internal laws of the Commonwealth of
Massachusetts and all applicable federal laws of the United States of America.

9.             No Novation.  This Amendment is not intended by the parties to
be, and shall not be construed to be, a novation of the Credit Agreement or an
accord and satisfaction in regard thereto.

10.           Costs and Expenses.  The Borrower agrees to pay, in accordance
with the terms and conditions contained in the Credit Agreement, all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.

11.           Counterparts.  This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, each of which shall
be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

12.           Binding Nature.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

13.           Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia­tions or agreements, whether written or oral,
with respect thereto.

14.           Release.  In consideration for the accommodations provided
pursuant to this Amendment, and acknowledging that the Administrative Agent and
Lenders will be specifically relying on the following provisions as a material
inducement in entering into this Amendment,

4


--------------------------------------------------------------------------------


and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Borrower Party hereby releases, remises and
forever discharges the Administrative Agent and the Lenders and their respective
agents, servants, employees, directors, officers, attorneys, accountants,
consultants, affiliates, representatives, receivers, trustees, subsidiaries,
predecessors, successors and assigns (collectively, the “Released Parties”) from
any and all claims, damages, losses, demands, liabilities, obligations, actions
and causes of action whatsoever (whether arising in contract or in tort, and
whether at law or in equity), whether known or unknown, matured or contingent,
liquidated or unliquidated, in any way arising from, in connection with, or in
any way concerning or relating to the Credit Agreement, the other Loan
Documents, and/or any dealings with any of the Released Parties in connection
with the transactions contemplated by such documents or this Amendment prior to
date hereof.  This release shall be and remain in full force and effect
notwithstanding the discovery by the Borrower Parties after the date hereof (a)
of any new or additional claim against any Released Party, (b) of any new or
additional facts in any way relating to the subject matter of this release, (c)
that any fact relied upon by it was incorrect or (d) that any representation
made by any Released Party was untrue or that any Released Party concealed any
fact, circumstance or claim relevant to the Borrower Parties’ execution of this
release; provided, however, this release shall not extend to any claims arising
after the execution of this Amendment.

[Signature Pages To Follow]

5


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal by their respective authorized officers as of the day and
year first above written.

BORROWER:

 

GTSI CORP.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

GTSI FINANCIAL SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

TECHNOLOGY LOGISTICS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

6


--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT AND

 

 

LENDERS:

 

CRYSTAL CAPITAL FUND, L.P., as the Administrative Agent and a Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Crystal Capital GP, LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

7


--------------------------------------------------------------------------------


 

 

 

 

CRYSTAL CAPITAL FUND, LTD, as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

8


--------------------------------------------------------------------------------